Citation Nr: 0836877	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-36 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).   

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board notes that the veteran has offered 
competent evidence alleging in-service incurrence of 
hepatitis C.  Specifically, he claims that he was inoculated 
by use of an injection gun during active duty service.  
Further, while the separation examination in July 1975 
indicated a non-reactive serology report, the Board 
acknowledges that it is common medical knowledge that 
hepatitis C was not recognized prior to the late 1980s.   

Also, with the exception of the July 1975 separation 
examination, no other service medical records were available 
for review.  A VA Memorandum dated November 2006 determined 
that all efforts to obtain the service medical records had 
been exhausted and that further attempts to obtain the 
information would be futile.  

The Board recognizes that in such cases there is a heightened 
obligation to assist the veteran in the development of the 
case, a heightened obligation to explain findings and 
conclusions, and a heightened duty to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 
215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

In this case, VA medical records reflect that the veteran is 
currently diagnosed with chronic hepatitis C; liver biopsy 
results from September 2006 indicated mild activity of 
hepatitis C with periportal fibrosis.  However, there is 
insufficient competent medical evidence of record to make a 
decision to determine whether his hepatitis C is related to 
service.  

Therefore, given the evidence of record indicating that his 
hepatitis C may be associated with the use of an injection 
gun in military service and in consideration of the 
heightened duty established in this case for the 
unavailability of military records, an examination and 
medical opinion are required to determine the nature and 
etiology of his hepatitis C.  See McLendon, 20 Vet. App. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA 
Medical Center in Columbia, Missouri, for 
the period from September 2006 to the 
present.

2.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of his hepatitis C.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or higher) that the veteran's hepatitis C 
is related to service.  

The examiner is directed to consider the 
veteran's reported history of inoculation 
by use of an injection gun as well as 
other major risk factors for the 
hepatitis C virus, including receipt of 
blood or blood products before 1992; 
intravenous drug use; occupational 
exposure to contaminated blood or fluids 
via employment in patient care or 
clinical laboratory work; high risk 
sexual practices; intranasal cocaine; 
hemodialysis; organ transplants; and body 
piercing or tattooing.  Veterans Benefits 
Administration (VBA) All Station Letter 
98-110 "Infectious Hepatitis" (November 
30, 1998); VBA Fast Letter 04-13 (June 
29, 2004).  All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection for hepatitis C.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

